Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
2.	The closest prior art considered is Konda et al (US 2014/0257731 A1) and Handa et al (US 2007/0086103 A1). Konda teaches, a signal processing circuit (Fig. 1) for processing a first detection signal (Fig. 4), a second detection signal (Fig. 4), and a third detection signal (Fig. 4) that have correspondences with components in three mutually different directions of a magnetic field at a reference position (Fig. 4, ¶ 0088), the first to third detection signals being output from a magnetic sensor device (Fig. 1) that generates the first to third detection signals, the signal processing circuit performing first processing (Fig. 1, ¶ 0040) and second processing (Fig. 1, ¶ 0057), with a set of values of the first to third detection signals at a certain timing being taken as measurement data (Fig. 4) and with coordinates that represent the measurement data in an orthogonal coordinate system that is defined by three axes for expressing the values of the first to third detection signals being taken as a measurement point (Fig. 4),  the first processing including determining center coordinates of a virtual sphere (Fig. 4, ¶ 0088) having a spherical surface approximating a distribution of a plurality of measurement points at a plurality of timings by using four or more pieces of measurement data obtained at respective different timings (Fig. 8, ¶ 0134), the second processing including determining whether a candidate data set (Fig. 1, ¶ 0040) is suitable for use in the first processing by using a determination data set (Fig. 1, ¶ 0049), where the candidate data set is a set of four or more pieces of measurement data serving as candidates for the measurement data for use in the first processing (Fig. 8, ¶ 0134), and the determination data set is a set of four or more pieces of measurement data that are all or part of the four or more pieces of measurement data constituting the candidate data set (Fig. 1, ¶ 0049), wherein the determining of whether the candidate data set is suitable for use in the first processing includes determining that the candidate data set is unsuitable for use in the first processing if four or more measurement points corresponding to the four or more pieces of measurement data constituting the determination data set in the orthogonal coordinate system satisfy a predetermined determination criterion (Fig. 1, ¶ 0057) —, and otherwise, determining that the candidate data set is suitable for use in the first processing. (Fig. 1, ¶ 0053.)
3.	Handa teaches, — a predetermined determination criterion (Fig. 1, ¶ 0156) indicating that the four or more measurement points are located on a plane or distributed over and in close vicinity of a plane — (Fig. 1, ¶ 0156.)

4.	The prior art does not teach or suggest, alone or in combination with the rest of the limitations in the claim: “and processing for determining a first correlation coefficient between a first variable and a second variable, a second correlation coefficient between the second variable and a third variable, and a third correlation coefficient between the first variable and the third variable in the four or more pieces of measurement data constituting the determination data set, where the first variable is a value of the first detection signal, the second variable is a value of the second detection signal, and the third variable is a value of the third detection signal, — , and the predetermined determination criterion is that at least one of the first, second or third correlation coefficient has an absolute value greater than or equal to a predetermined threshold.”

Allowable Subject Matter
5.	Claims 1 – 6, 10, and 11 allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	Regarding claim 1, the prior art does not teach or suggest, alone or in combination with the rest of the limitations in the claim: “and processing for determining a first correlation coefficient between a first variable and a second variable, a second correlation coefficient between the second variable and a third variable, and a third correlation coefficient between the first variable and the third variable in the four or more pieces of measurement data constituting the determination data set, where the first variable is a value of the first detection signal, the second variable is a value of the second detection signal, and the third variable is a value of the third detection signal, — , and the predetermined determination criterion is that at least one of the first, second or third correlation coefficient has an absolute value greater than or equal to a predetermined threshold.”
8.	Claims 2 – 6, 10, and 11 are allowable due to their dependencies on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868